Citation Nr: 0902909	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-27 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to basic eligibility for non-service-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant served on active duty from September 1956 
through November 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In the appellant's March 2005 notice of disagreement he 
implied that a spine disorder and a tumor of the head were 
related to his military service.  The appellant also 
submitted a claim for service connection for a psychiatric 
disorder in June 2004.  The RO has not yet adjudicated these 
claims,  thus they are referred to the RO for appropriate 
action.


FINDING OF FACT

The appellant did not have active military service during a 
period of war.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks non-service-connected pension benefits.  
VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  Such benefits have a number of 
requirements, including that a veteran must have served in 
the active military, naval, or air service for 90 days or 
more during a period of war.  38 C.F.R. § 3.3(a) (3).

The veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty from 
September 1956 through November 1957.  This service is during 
peacetime.

The appellant argues that he should be accorded non-service-
connected pension benefits under law.  Although he 
acknowledges that he did not serve during a statutorily 
mandated period of war, he nonetheless argues that he would 
have served during a period of war had he not been 
incarcerated and allowed to finish his eight year commitment 
to the military.

Having reviewed the appellant's contention in light of the 
record and the law, the Board is of the opinion that the 
claim must be denied as a matter of law.  The sole question 
before the Board is whether the appellant has established 
threshold eligibility for a non-service-connected pension.  
Eligibility for VA pension benefits generally requires an 
initial showing that the claimant is a veteran who served on 
active duty for at least 90 days during a period of war.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  VA's determination 
of whether a claimant's service meets these threshold 
requirements usually is dependent upon service department 
records verifying the character of a claimant's service.  See 
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  A claim by a claimant whose service department 
records fail to show threshold eligibility lacks legal merit 
or legal entitlement and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here, the 
appellant does not contend, nor does the evidence show that 
his period of service from September 1956 through November 
1957 was during a period of war.  See 38 U.S.C.A. § 101(29); 
38 C.F.R. § 3.2 (The "Korean Conflict" ended on January 31, 
1955 and the "Vietnam Era" (for those veterans who did 
serve in that country) did not begin until August 5, 1964).

Although the appellant's essential argument is that the 
denial of his claim is inequitable, the Board is without 
authority to grant relief on this basis.  The Board is bound 
by the law made applicable to it by statute, regulations, and 
the precedential decisions of the appellate courts, and it is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  


As a matter of law, the appellant did not serve during a 
period of war, and his appeal for non-service-connected 
pension benefits must be denied, since he does not meet the 
threshold statutory requirement for eligibility for that 
benefit.

The duties to notify and assist, as codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a), do not apply in this 
case because the issue presented is solely one of statutory 
interpretation and the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).


ORDER

Basic eligibility for non-service-connected pension benefits 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


